Citation Nr: 1634934	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right finger(s) disability.

3.  Entitlement to service connection for left finger(s) disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1999 to November 2003, including honorable service in Kosovo.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's December 2013 VA Form 9, he requested a hearing before the Board; however, in a statement received in May 2016, he withdrew his request for such a hearing.

The Veteran had also initiated appeals of denials of service connection for lumbar spine disability, for bilateral foot disability, for right knee disability, and for left eye disability.  A December 2013 rating decision granted service connection for lumbar degenerative joint disease and disc herniation, for bilateral plantar fasciitis, for right knee sprain and meniscus tear, and for left dry eye syndrome status post injury.  Consequently, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

Service Connection for Left Knee Disability

The Veteran states that he currently has left knee disability as a result of performing his military duties in service as an Infantryman, to include prolonged standing, marching, running, and jumping with heavy amounts of gear, and that he has had pain in his left knee ever since his military service.  He also states that the pain from his service-connected bilateral plantar fasciitis causes him to walk on the outside of his feet, which in turn may be causing or aggravating his left knee disability.  [To the extent that both the Veteran and his representative have stated that the Veteran has left knee pain, tingling, and weakness due to his service-connected lumbar degenerative joint disease and disc herniation, the Board notes that these left knee symptoms have already been compensated as part of a separate neurological disability affecting the left lower extremity, as he was awarded service connection for left lower extremity radiculopathy in an unappealed April 2014 rating decision.]

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in the Army was Infantryman.  His service treatment records do not document any complaints, findings, diagnoses, or treatment of a left knee disability.  An August 2003 Report of Medical History did note that he was a gunner who had 100 pounds of gear and weapons, and that he had to jump five to seven feet off of vehicles with extra weight for seven months.

Post-service, on May 2012 fee-basis VA knee examination, it was noted that the Veteran had been diagnosed with a meniscus tear in both knees in 2004 at a facility in Ashburn, Virginia; on remand, all pertinent treatment records from that facility should be obtained.

On a January 2014 Disability Benefits Questionnaire (DBQ) for the knees, it was noted that the Veteran had pain in both knees.  He reported that he had had an MRI of his knees in 2008 at a facility called MRI of Reston; on remand, the report of this MRI should be obtained.  It was noted that he was running in a physical training test in March 2000 when he stepped in a drainage hole, hyperextended his left knee, and was told that he had torn his meniscus; however, this is not documented in the Veteran's service treatment records.  [A January 2001 service treatment record noted that the Veteran had stepped in a hole and hyperextended his right knee, not his left knee.]

On remand, the Veteran should be afforded a new knee examination with medical opinions addressing whether any current left knee disability may have been caused or aggravated by any incident of his military service (with consideration of his MOS duties as an Infantryman, the August 2003 Report of Medical History which indicated such duties, and his statements regarding continuity of left knee symptoms since service) or by his service-connected bilateral plantar fasciitis.

Service Connection for Right Finger(s) Disability and for Left Finger(s) Disability

The Veteran states that he currently has disability affecting his righthand fingers and his lefthand fingers (claimed as swollen fingers on both hands) as a result of performing his military duties in service as an Infantryman.

As noted above, the Veteran's DD Form 214 reflects that his MOS in the Army was Infantryman.  On an August 2003 Report of Medical History, it was noted that his right pinky finger could not extend after a right hand tendon injury.  On his January 2004 service separation examination, it was noted that his right pinky and ring fingers could not be fully extended.  His service treatment records do not document any complaints, findings, diagnoses, or treatment of any disability of the lefthand fingers.

Post-service, in a January 2014 statement, the Veteran stated that his training at Fort Benning "consisted of exposure to the elements with no cold weather gear on[,] just simply our boots, pants and our weapons.  This training caused damage to my hands by prolonged cold weather exposure."  He went on to note that he had been diagnosed with "Raynaud's phenomenon" in service and that such condition had left him with sensitivity to cold weather and often suffering from painful swollen hands and fingers.

On remand, the Veteran should be afforded a hand/fingers examination with medical opinions addressing whether any current right finger(s) disability and left finger(s) disability may have been caused or aggravated by any incident of his military service (with consideration of his MOS duties as an Infantryman, the August 2003 Report of Medical History and the January 2004 service separation examination noting the right finger findings, and his statements regarding continuity of finger symptoms since service).


Service Connection for Bilateral Hearing Loss

The Veteran states that he currently has bilateral hearing loss as a result of enduring noise trauma while performing his military duties in service as an Infantryman.

As noted above, the Veteran's DD Form 214 reflects that his MOS in the Army was Infantryman.  In light of such, the Board concedes that the Veteran was exposed to loud noise in service.

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

At present, the evidence of record does not document hearing loss disability in either of the Veteran's ears (pursuant to 38 C.F.R. § 3.385, which is required for service connection for hearing loss) at any time during the period of the current claim.  On August 2010 fee-basis VA audiology examination, audiometric testing did not reveal hearing loss disability in either ear (pursuant to 38 C.F.R. § 3.385).

The Board notes that more than six years have passed since the Veteran underwent audiology testing, and that he continues to state that he has bilateral hearing loss.  Therefore, on remand, the Veteran should be afforded a new audiology examination.  If a current bilateral hearing loss disability is shown by the results of audiometric testing, then the examiner should render a medical opinion addressing whether such disability may have been caused or aggravated by any incident of the Veteran's military service (with consideration of his MOS duties as an Infantryman, his conceded noise exposure in service, and any threshold increases between the time of his October 1999 service entrance examination and his January 2004 service separation examination).



Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from the facility in Ashburn, Virginia which diagnosed the Veteran in 2004 with a left knee meniscus tear, as well as the 2008 MRI report of his left knee from MRI of Reston.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

2. The AOJ should arrange for a knee examination of the Veteran to ascertain the likely cause of any left knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left knee disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed left knee disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any identified disability was:

(i) incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his MOS duties as an Infantryman, the August 2003 Report of Medical History which indicated such duties, and his statements regarding continuity of left knee symptoms since service); OR

(ii) caused or aggravated (the opinion must address aggravation) by his service-connected bilateral plantar fasciitis?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

3. The AOJ should arrange for a hand/fingers examination of the Veteran to ascertain the likely cause of any right finger(s) disability and any left finger(s) disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right finger(s) and left finger(s) disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed right finger(s) and left finger(s) disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any identified disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his MOS duties as an Infantryman, the August 2003 Report of Medical History and the January 2004 service separation examination noting the right finger findings, and his statements regarding continuity of finger symptoms since service)?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

4. The AOJ should arrange for an audiology examination of the Veteran to ascertain the likely cause of any hearing loss disability in either ear.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

If the Veteran has a hearing loss disability in either ear (pursuant to 38 C.F.R. § 3.385), then please identify the likely cause for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of his military service (taking into account his MOS duties as an Infantryman, his conceded noise exposure in service, and any threshold increases between the time of his October 1999 service entrance examination and his January 2004 service separation examination).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

5. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for left knee disability, for right finger(s) disability, for left finger(s) disability, and for bilateral hearing loss.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

